DETAILED ACTION

This office action is a response to the application filed on 09/16/2019. Claims 1-20 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 8-11, 13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al. (US 2017/0024500, hereinafter Sebastian) in view of Smith et al. (US 2019/0373472, hereinafter Smith).

Regarding claim 1, Sebastian discloses a computer program product comprising a non-transitory memory of a computer system storing computer-executable code that, when executed by a processor, causes the processor to: execute a set of simulations which is operable to generate configuration data for a set of network elements [Sebastian discloses a method for emulating test scenarios for a vehicle 
Wherein the configuration data describes a configuration for the set of network elements that is formally verified so that a set of contracts is satisfied, wherein the set of network elements is included in a Vehicle-to-Everything (V2X) network; and configure the set of network elements consistent with the configuration data [a configuration interface allows defining different configuration parameters for desired V2X testing scenarios for DUT (see Sebastian paragraph 0024-0026). Mobility parameters corresponding to DUT and emulated stations may be generated based on the received configuration parameters; and an expected behavior of the DUT and simulation stations may be computed (i.e. configuration for network elements) (see Sebastian paragraph 0031). The parameters may be updated for the DUT and the station, communicated to the context management module, which may update the information for the DUT and ITS stations (i.e. configure the network elements based on the configuration data (see Sebastian paragraphs 0031 to 0033)].
Although Sebastian discloses that V2X applications scenarios may be validated through the emulator (see Sebastian paragraphs 0042, 0044); Sebastian does not expressly disclose regarding formally verifying a configuration for network elements so that a set of contract is satisfied.
However, in the same or similar field of invention, Smith discloses that smart contracts can be used for a more effective way of verifying contracts which may also include configuration of a device (Smith paragraph 0136). The device may be facilitating V2X communication (Smith paragraph 0278). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sebastian to have the feature of formally verifying a configuration for network elements so that a set of contract is satisfied; as taught by Smith. The suggestion/motivation would have been to provide enhanced security for IoT and other devices in the network (Smith paragraph 0004). 

claim 4, Sebastian and Smith disclose the computer program product of claim 1. Sebastian and Smith further disclose wherein the set of contracts includes at least one assume-guarantee contract for each of the network elements [Smith discloses that it is possible to have a smart contract which may enable the device receiving the configuration to have a user specific configuration information associated with another contract which can be updated based on user requirement (see Smith paragraph 0317). This is similar to an assume-guarantee contract because it guarantees user specific configuration based on user requirements]; and at least one global contract for the V2X network [Smith discloses that smart contract may also include an action that may be taken based on an event, which may be when a certain data usage threshold is reached or based on certain resource utilization (Smith paragraphs 0324 and 0325). Smith further discloses devices facilitating V2X communication in the network (Smith paragraph 0278). This can be an example of a global contract because it monitors data usage or resource utilization against a threshold] In addition, the same motivation is used as the rejection of claim 1.  

Regarding claim 5, Sebastian discloses a method comprising: executing a set of simulations which is operable to generate configuration data that describes a configuration for a set of network elements that is formally verified [Sebastian discloses a method for emulating test scenarios for a vehicle application (Sebastian abstract), where GNSS/CAN simulators are used to emulate testing scenarios for device under test (DUT). DUT may include control units or roadside units (RSUs) (i.e. set of network elements) (see Sebastian paragraphs 0023 and 0024)],
Wherein the set of network elements is included in a Vehicle-to-Everything (V2X) network; and configuring the set of network elements consistent with the configuration data [a configuration interface allows defining different configuration parameters for desired V2X testing scenarios for DUT (see Sebastian paragraph 0024-0026). Mobility parameters corresponding to DUT and emulated stations may be generated based on the received configuration parameters; and an expected behavior of the DUT and simulation stations may be computed (i.e. configuration for network elements) (see Sebastian paragraph 0031). The parameters may be updated for the DUT and the station, communicated to the context 
Although Sebastian discloses that V2X applications scenarios may be validated through the emulator (see Sebastian paragraphs 0042, 0044); Sebastian does not expressly disclose regarding formally verifying a configuration for network elements so that a set of contract is satisfied.
However, in the same or similar field of invention, Smith discloses that that smart contracts can be used for a more effective way of verifying contracts which may also include configuration of a device (Smith paragraph 0136). The device may be facilitating V2X communication (Smith paragraph 0278). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sebastian to have the feature of formally verifying a configuration for network elements so that a set of contract is satisfied; as taught by Smith. The suggestion/motivation would have been to provide enhanced security for IoT and other devices in the network (Smith paragraph 0004).

Regarding claim 8, Sebastian and Smith disclose the method of claim 5. Sebastian and Smith further disclose wherein a connected vehicle transmits a wireless communication using the V2X network which is configured based on the configuration data [Sebastian discloses that testing for V2X scenario may include emulation of traffic conditions involving vehicles, RSUs, mobility parameters of the DUT and ITS stations, etc.; and it may also involve emulating means for securing wireless messages exchanged between the ITS stations (e.g. vehicles, RSUs, etc.) (Sebastian paragraphs 0024-0025); indicating wireless communication in the V2X network between vehicles, roadside units based on configuration parameters]. In addition, the same motivation is used as the rejection of claim 5.

Regarding claim 9, Sebastian and Smith disclose the method of claim 5. Sebastian and Smith further disclose wherein the configuration data is formally verified because a set of contracts is satisfied [Smith discloses that smart contracts can be used for a more effective way of verifying contracts which may also include configuration of a device (Smith paragraph 0136)]. In addition, the same motivation is used as the rejection of claim 5. 

Regarding claim 10, Sebastian and Smith disclose the method of claim 9. Sebastian and Smith further disclose wherein the set of contracts includes at least one assume-guarantee contract for each of the network elements [Smith discloses that it is possible to have a smart contract which may enable the device receiving the configuration to have a user specific configuration information associated with another contract which can be updated based on user requirement (see Smith paragraph 0317). This is similar to an assume-guarantee contract because it guarantees user specific configuration based on user requirements]. In addition, the same motivation is used as the rejection of claim 9. 

Regarding claim 11, Sebastian and Smith disclose the method of claim 9. Sebastian and Smith further disclose wherein the set of contracts includes at least one global contract for the V2X network [Smith discloses that smart contract may also include an action that may be taken based on an event, which may be when a certain data usage threshold is reached or based on certain resource utilization (Smith paragraphs 0324 and 0325). Smith further discloses devices facilitating V2X communication in the network (Smith paragraph 0278). This can be an example of a global contract because it monitors data usage or resource utilization against a threshold] In addition, the same motivation is used as the rejection of claim 9. 

Regarding claim 13, Sebastian discloses a system comprising: a computer system including a non-transitory memory storing computer code which, when executed by the computer system, causes the computer system to: execute a set of simulations which is operable to generate configuration data that describes a configuration for a set of network elements that is formally verified [Sebastian discloses systems and methods for emulating test scenarios for a vehicle application (Sebastian abstract and paragraph 0017), where GNSS/CAN simulators are used to emulate testing scenarios for device under test (DUT). DUT may include control units or roadside units (RSUs) (i.e. set of network elements) (see Sebastian paragraphs 0023 and 0024). Sebastian further discloses that the functions and/or method steps described may be implemented using programming languages and may be accessed by processor based system to execute (Sebastian paragraph 0067)], 

Although Sebastian discloses that V2X applications scenarios may be validated through the emulator (see Sebastian paragraphs 0042, 0044); Sebastian does not expressly disclose regarding formally verifying a configuration for network elements so that a set of contract is satisfied.
However, in the same or similar field of invention, Smith discloses that smart contracts can be used for a more effective way of verifying contracts which may also include configuration of a device (Smith paragraph 0136). The device may be facilitating V2X communication (Smith paragraph 0278). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sebastian to have the feature of formally verifying a configuration for network elements so that a set of contract is satisfied; as taught by Smith. The suggestion/motivation would have been to provide enhanced security for IoT and other devices in the network (Smith paragraph 0004).

Regarding claim 16, Sebastian and Smith disclose the system of claim 13. Sebastian and Smith further disclose wherein a connected vehicle transmits a wireless communication using the V2X network which is configured based on the configuration data [Sebastian discloses that testing for V2X scenario may include emulation of traffic conditions involving vehicles, RSUs, mobility parameters of the DUT and ITS stations, etc.; and it may also involve emulating means for securing wireless messages exchanged between the ITS stations (e.g. vehicles, RSUs, etc.) (Sebastian paragraphs 0024-0025); indicating 

Regarding claim 17, Sebastian and Smith disclose the system of claim 13. Sebastian and Smith further disclose wherein the configuration data is formally verified because a set of contracts is satisfied [Smith discloses that smart contracts can be used for a more effective way of verifying contracts which may also include configuration of a device (Smith paragraph 0136)]. In addition, the same motivation is used as the rejection of claim 13. 

Regarding claim 18, Sebastian and Smith disclose the system of claim 17. Sebastian and Smith further disclose wherein the set of contracts includes at least one assume-guarantee contract for each of the network elements [Smith discloses that it is possible to have a smart contract which may enable the device receiving the configuration to have a user specific configuration information associated with another contract which can be updated based on user requirement (see Smith paragraph 0317). This is similar to an assume-guarantee contract because it guarantees user specific configuration based on user requirements]. In addition, the same motivation is used as the rejection of claim 17.

Regarding claim 19, Sebastian and Smith disclose the system of claim 17. Sebastian and Smith further disclose wherein the set of contracts includes at least one global contract for the V2X network [Smith discloses that smart contract may also include an action that may be taken based on an event, which may be when a certain data usage threshold is reached or based on certain resource utilization (Smith paragraphs 0324 and 0325). Smith further discloses devices facilitating V2X communication in the network (Smith paragraph 0278). This can be an example of a global contract because it monitors data usage or resource utilization against a threshold] In addition, the same motivation is used as the rejection of claim 17. 

Claims 2, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian in view of Smith, and further in view of Smith et al. (US 2020/0084202, hereinafter Smith_84202). 

Regarding claim 2, Sebastian and Smith disclose the computer program product of claim 1. Although Sebastian discloses that the DUT may include roadside units (RSUs) (Sebastian paragraph 0023), which could be considered an edge server; Sebastian and Smith do not expressly disclose wherein the set of network elements includes a plurality of edge servers.
However, in the same or similar field of invention, Smith_84202 discloses an edge computing system which includes edge gateway nodes (Smith_84202 paragraph 0093, Figure 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sebastian and Smith to have the feature of the set of network elements includes a plurality of edge servers, as taught by Smith_84202. The suggestion/motivation would have been to provide enhanced techniques for attestation, verification and security operations in endpoint devices and systems (Smith_84202 paragraphs 0002 and 0134-0135). 

Regarding claim 6, Sebastian and Smith disclose the method of claim 5. Although Sebastian discloses that the DUT may include roadside units (RSUs) (Sebastian paragraph 0023), which could be considered an edge server; Sebastian and Smith do not expressly disclose wherein the set of network elements includes a plurality of edge servers.
However, in the same or similar field of invention, Smith_84202 discloses an edge computing system which includes edge gateway nodes (Smith_84202 paragraph 0093, Figure 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sebastian and Smith to have the feature of the set of network elements includes a plurality of edge servers, as taught by Smith_84202. The suggestion/motivation would have been to provide enhanced techniques for attestation, verification and security operations in endpoint devices and systems (Smith_84202 paragraphs 0002 and 0134-0135). 

Regarding claim 14, Sebastian and Smith disclose the system of claim 13. Although Sebastian discloses that the DUT may include roadside units (RSUs) (Sebastian paragraph 0023), which could be 
However, in the same or similar field of invention, Smith_84202 discloses an edge computing system which includes edge gateway nodes (Smith_84202 paragraph 0093, Figure 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sebastian and Smith to have the feature of the set of network elements includes a plurality of edge servers, as taught by Smith_84202. The suggestion/motivation would have been to provide enhanced techniques for attestation, verification and security operations in endpoint devices and systems (Smith_84202 paragraphs 0002 and 0134-0135).

Claims 3, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian in view of Smith, and further in view of Govindappa et al. (US 2018/0257683, hereinafter Govindappa). 

Regarding claim 3, Sebastian and Smith disclose the computer program product of claim 1. Although Sebastian discloses regarding using GNSS/CAN simulators to emulate testing scenarios for device under test (DUT) (see Sebastian paragraphs 0023 and 0024); Sebastian and Smith do not expressly disclose wherein the set of simulations includes a plurality of digital twin simulations.
However, in the same or similar field of invention, Govindappa discloses a system where processors are configured to generate a digital twin of the subsystem based on operating parameters and receive simulated data generated by the execution (see Govindappa abstract and paragraph 0005). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sebastian and Smith to have the feature of wherein the set of simulations includes a plurality of digital twin simulations, as taught by Govindappa. The suggestion/motivation would have been to reduce the occurrence of subsystem failure and improve vehicle network throughput (Govindappa paragraph 0023). 

Regarding claim 7, Sebastian and Smith disclose the method of claim 5, Although Sebastian discloses regarding using GNSS/CAN simulators to emulate testing scenarios for device under test (DUT) 
However, in the same or similar field of invention, Govindappa discloses a system where processors are configured to generate a digital twin of the subsystem based on operating parameters and receive simulated data generated by the execution (see Govindappa abstract and paragraph 0005). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sebastian and Smith to have the feature of wherein the set of simulations includes a plurality of digital twin simulations, as taught by Govindappa. The suggestion/motivation would have been to reduce the occurrence of subsystem failure and improve vehicle network throughput (Govindappa paragraph 0023).

Regarding claim 15, Sebastian and Smith disclose the system of claim 13. Although Sebastian discloses regarding using GNSS/CAN simulators to emulate testing scenarios for device under test (DUT) (see Sebastian paragraphs 0023 and 0024); Sebastian and Smith do not expressly disclose wherein the set of simulations includes a plurality of digital twin simulations.
However, in the same or similar field of invention, Govindappa discloses a system where processors are configured to generate a digital twin of the subsystem based on operating parameters and receive simulated data generated by the execution (see Govindappa abstract and paragraph 0005). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sebastian and Smith to have the feature of wherein the set of simulations includes a plurality of digital twin simulations, as taught by Govindappa. The suggestion/motivation would have been to reduce the occurrence of subsystem failure and improve vehicle network throughput (Govindappa paragraph 0023).


Allowable Subject Matter

Claims 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 and 20 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein executing the set of simulations which is operable to generate the configuration data that describes the configuration for the set of network elements that is formally verified comprises: executing a first simulation to generate extracted specification data based on temporal data associated with the V2X network; creating a set of assume-guarantee contracts for the set of the network elements and a global contract for the V2X network based on one or more of user-specified specification data and the extracted specification data; and executing a second simulation to generate the configuration data that describes an optimized configuration for the set of network elements so that the set of assume-guarantee contracts and the global contract are satisfied; in combination with all other limitations in the base claim and any intervening claims. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414